 1   FORSLUND LAW, LLC
     Jacqueline A. Forslund # 154575
 2   P.O. Box 4476
 3
     Sunriver, OR 97707
     Telephone:     541-419-0074
 4   Fax:           541-593-4452
     Email:         jaf@forslundlaw.com
 5

 6
     Attorney for Plaintiff

 7                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     DANIEL JOSEPH PRATT,                )                 Case No. 2:20-CV-01993-JAM-DMC
                                         )
10         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR AWARD OF ATTORNEY’S
11   v.                                  )                 FEES UNDER THE EQUAL ACCESS TO
                                         )                 JUSTICE ACT (EAJA)
12
     ANDREW M. SAUL,                     )
13   Commissioner of Social Security,    )
                                         )
14         Defendant                     )
                                         )
15
     ____________________________________)
16
             IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff shall be awarded attorney’s fees under the Equal
18
     Access to Justice Act (EAJA), 28 U.S.C. sec. 2412(d), in the amount of ONE THOUSAND ONE
19   HUNDRED AND FOUR dollars and TWENTY-THREE cents ($1,104.23). This amount represents
20   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with this
21   civil action, in accordance with 28 U.S.C. sec. 2412(d).

22           After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the

23
     government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to
     Plaintiff’s attorney.    The government’s ability to honor the assignment will depend on whether the
24
     fees and expenses are subject to an offset allowed under the United States Department of the
25
     Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S.Ct. 2521 (2010). After the order of
26
     EAJA fees and expenses is entered, the government will determine if they are subject to an offset. If
27
     it is determined that Plaintiff’s EAJA fees and expenses are not subject to an offset under Astrue v.
28   Ratcliff, 130 S.Ct. 2521 (2010) and the Department of Treasury’s Offset Program, then the check for

     Pratt v. Saul                   Stipulation and Proposed Order   E.D. Cal. 2:20-cv-01993-DMC
 1   EAJA fees and expenses shall be made payable to Jacqueline A. Forslund, based upon Plaintiff’s
 2   assignment of these amounts to Plaintiff’s attorney. The parties agree that whether these checks are

 3
     made payable to Plaintiff or Jacqueline A. Forslund, such checks shall be mailed to Plaintiff’s
     attorney. This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 4
     attorney fees, and does not constitute an admission of liability on the part of Defendant under the
 5
     EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and bar
 6
     to, any and all claims that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA attorney
 7
     fees in connection with this action.
 8

 9                                                Respectfully submitted,
10
     Date: June 15, 2021                          JACQUELINE A. FORSLUND
11                                                Attorney at Law

12
                                                  /s/Jacqueline A. Forslund
13                                                JACQUELINE A. FORSLUND
14                                                Attorney for Plaintiff

15   Date: June 15, 2021                          PHILIP A. TALBERT
                                                  Acting United States Attorney
16                                                DEBORAH STACHEL
17                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
18
                                                  /s/ Ellinor R. Coder
19                                                ELLINOR R. CODER
20
                                                  Special Assistant United States Attorney
                                                  *By email authorization
21                                                Attorney for Defendant

22                                                ORDER
23
     APPROVED AND SO ORDERED
24
     Dated: June 23, 2021
25                                                       ____________________________________
                                                         DENNIS M. COTA
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28


     Pratt v. Saul                  Stipulation and Proposed Order   E.D. Cal. 2:20-cv-01993-DMC
